Order, denying plaintiff’s motion for leave to enter judgment for arrears and for other relief, and granting defendant’s cross motion to modify the judgment of divorce, unanimously reversed. The motions are referred to an Official Referee to hear and report on all the issues raised by the conflicting affidavits including the financial circumstances of the defendant. These issues cannot be determined upon the papers alone. Plaintiff is allowed the sum of $250 counsel fees without prejudice to an application for such further allowance as the circumstances may warrant, on the filing of the Referee’s report. Settle order on notice. Concur — Botein, J. P., Rabin, Cox and Prank, JJ.